DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 19 October 2022 is acknowledged.

Claims 1-3, 11-12, 20, and 26 are amended.
Claims 7, 15-19, and 30 are newly canceled.
Claims 1-6, 11-12, 20-21, 26, and 34-35 are presented.
The present action treats claims 1-6, 11-12, 20-21, 26, and 34-35 on the merits

Specification
A specification amendment dated 19 October 2022 is acknowledged and entered.

Drawings
Replacement drawings were received on 19 October 2022.  
These drawings are not acceptable and are not entered because they introduce new matter.  The added material which is not supported by the original disclosure is as follows:
Replacement Figs. 3a and 3b of 19 October 2022 show the boundaries of reinforcement panels 330.  The dimensions and shape of the panels, as well as their structural relation to the other structural components of the kimono, are new matter.
Examiner notes that a broken rectangle accompanied by a reference numeral and lead line is generally an acceptable manner of conveying where a claimed element would be in such a drawing.
Insofar as the replacement drawings are not entered, the previous drawing objection is maintained and is presented again below:

The drawings of 4/16/2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anti-grip reinforced panels of claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the reply, filed 19 October 2022, with respect to drawing objections, specification objections, claim objections, and 35 USC 101 rejections have been fully considered and are persuasive.  Applicant’s amendment overcomes the drawing objections, specification objections, claim objection of the previous Office Action.

Applicant's arguments filed 19 October 2022 regarding 35 USC 102 and 35 USC 103 rejections (see pages 15-18 of the reply) have been fully considered but they are not persuasive.
Applicant asserts (page 15, 4nd paragraph) that prior art [Thompson, US 2016/0143374] “does not disclose, hint or suggest of forming the kimono for compliance with one or more predetermined articulation of the limbs of a user”.  Examiner respectfully disagrees.  Claim 1, requires a kimono component to be “formed for compliance with one or more predetermined articulations of the limbs of a user”.  The present specification (page 11 of the specification of 16 April 2021) recites: 
kimono…formed for compliance with one or more pre-determined articulations of the limbs of a user…Such pre-determined articulations of the limbs…can be considered a predisposed articulation to which the kimono…will inherently provide appropriate conformity with the articulated body of the user in such a pre-determined body articulation…By providing a kimono… with a predisposition of articulation for compliance with one or more pre-determined articulations of the limbs…this allows the user to more easily and readily move, for example, from the stance position as illustrated in Figure 2a to an articulation as is shown in Figure 2b…Such a predetermined stance should not necessarily be standing but engaged for example in a grappling position, is based on upon articulation of the limbs…, which again is primarily based upon articulation of the elbow and knee of a user, and also the shoulder…So as to allow and provide for such articulation…two embodiments incorporating the present invention are…: 
(i)   by providing inherent cut of a kimono jacket or trousers or both, with increased conformity to a predetermined articulation of the limbs of a user, in at least two dimensions; and 
(ii)  by providing articulation portions or elements in a kimono adjacent the articulation position of the limb of a user so as to allow for ease of articulation of the limbs of a user. 
Such embodiments may also be used together, or separately, in accordance with the present invention.
Accordingly, the present specification describes an “inherent cut” of a kimono jacket or trousers that affords “appropriate conformity” with an articulated body, based on articulation of elbow, knee, and shoulder of a wearer.  
Thompson’s paragraph 3 describes the kimono “adapted for the practice of martial arts to fit the martial artisan in such a manner so as to impart the ability to execute full range motion and/or movements”.  Accordingly, Thompson’s kimono component meets the limitation consistent with the ordinary and customary meaning of the term and consistent with the use of the claim term in the specification and drawings.  Thompson’s component has an inherent cut that affords appropriate conformity with an articulated body based on articulation of a wearer’s limbs, including elbow, knee, and shoulder, insofar as it fits a martial artisan in such a manner that the martial artisan can execute a full range of motion and/or movements (i.e. articulations that occur as a result of full range of motion/movements of a martial artisan during practicing martial arts).  Examiner notes that “appropriate” in relation to conformity is a relative term and is dependent upon a particular wearer’s body size and preferences/perceptions as well as the nature of the activity that requires articulation; indeed the present disclosure acknowledges as much because the present specification asserts that the cut of the garment can be modified in order to be “appropriate” for accommodating differently sized wearers: “other lengths may be appropriate for users with anatomical sizes outside of these ranges” (page 16, lines 9-10 of the specification of 4/16/21).
Applicant further argues that (page 15, 6th and 7th paragraphs) and in further relation to Thompson: “due to the cut of the kimono and inelasticity of the fabrics, the kimono…is restrictive to the movement of a user when he moves to different stances, and therefore slow down movement and cause impingement when re-positioning of a user to a different stance…kimono which is formed of an inelastic material…is cut to an open-arm stance…stance is not natural for users to perform martial arts”.  Examiner respectfully disagrees; the cut and material of construction of Thompson are sufficient to meet the limitation formed for compliance with one or more pre- determined articulations of the limbs of a user, for the reasons set forth in the paragraph preceding this paragraph in the present office action.
Applicant further argues (pages 16-17) that the amendments to claim 1 distinguish the claimed kimono component from that of Thompson ‘374.  These arguments are drawn to newly amended subject matter, which is addressed in the rejections below.  
Applicant further argues (pages 16-17) that Thompson ‘374 is not concerned with the problem to which the present invention is directed.  Examiner respectfully disagrees.  Thompson para 3 teaches pertinence to “the ability to execute full range motion and/or movements”, and the present disclosure (page 9 of the specification of 4/16/21) describes under “PROBLEMS…”: “the ability to execute full range motion and/or movements”.  Moreover, Thompson is in the field of applicant’s endeavor.  Per MPEP 2141: “for the purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned”, and Examiner asserts here that both Thompson ‘374 is also in the same field of endeavor as the present disclosure.
Applicant further argues (page 17) there is “no motivation or intention…to look into THOMPSON…to reach the present invention”.  Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In this case, Thompson para 3 teaches pertinence to “the ability to execute full range motion and/or movements”, and the modification taught by Inman results in a garment that assures against interference of freedom of motion, as set forth in the Office Action of 19 April 2022, thus resulting in an improvement in range of motion/movements of the component.
Applicant further argues (pages 17-18) that prior art [Inman US 1,177,952] “is not directed to a sports garment but general clothes” and that Thompson and Inman “are directing to different types for different purposes: for martial arts vs normal use…the combination of Thompson and Inman does not properly support an obviousness rejection”.  Examiner respectfully disagrees.  Inman teaches the coat is “particularly well suited for wear by those engaged in athletic sports” (lines 20-21 of Inman), and the present specification recites (page 1 of the specification of 4/16/21) recites “the present invention relates to the field of sports garments”.  Moreover, per MPEP 2141: “for the purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned”, and Inman is reasonably pertinent to a problem with which the applicant was concerned as described by the applicant (page 9 of the specification of 4/16/21: conformity of apparel to a wearer’s body in such a way that the apparel is not restrictive when a user moves to different stances).

Claim Objections
Claims 1 and 34 are objected to because of the following informalities:
Claim 1 line 5 recites “the limbs or a user”.  It is understood this should read “the limbs of a user”.
Claim 34 is objected to because it refers to two trademarked materials; i.e. it recites “Lycra®…Teflon®”.  This objection may be overcome by amending the claim to delete the trademark terms or by replace the trademark terms with generic terminology.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-12, 20-21, 26, and 34-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 4-5 recites “kimono component is formed for compliance with one or more predetermined articulations of the limbs of a user in order to reduce impingement on the body of a user during articulation of the limbs”.  The phrase “reduce impingement” renders the claim indefinite insofar as the kimono component, as claimed in lines 1-3, is not required to impart any impingement to a wearer.  Accordingly, one of ordinary skill would not be able to ascertain the meaning of “reduce impingement”.   For example, it is not understood how the impingement would be reduced relative to some other unspecified state wherein the impingement is somehow greater than the structure as claimed.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches a kimono component is formed for compliance with one or more predetermined articulations of the limbs of a user and is further configured to afford little impingement on the body of a user during articulation of the limbs.
Claims 2-6, 11-12, 20-21, 26, and 34-35 are indefinite if only because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 11-12, 20, and 34-35, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Thompson, US 2016/0143374].

Regarding claim 1:
Thompson teaches (Figs. 1A and 1B)
A martial arts kimono component (“10 kimono jacket”; paragraph 39) of a kimono having a jacket and trouser (“10 kimono jacket disclosed herein may be provided as a kit. Such kits comprise the 10 kimono jacket and 80, 164 kimono pants”; paragraph 47) and for the wearing (“wear”; paragraph 2) thereof of a user, wherein said kimono component is formed for compliance with one or more pre-determined articulations of the limbs of a user (“It is commonly understood that the kimono, a Japanese traditional garment, has been adapted for the practice of martial arts to fit the martial artisan in such a manner so as to impart the ability to execute full range motion and/or movements”; paragraph 3) in order to reduce impingement on the body of a user during articulation of the limbs or a user (component 10 of Thompson is configured to afford little impingement to a wearer, Thompson meets the limitation; it is further noted that the present application (page 19 of the specification of 4/16/21) asserts that the fit of a garment influences the restriction or resistance of the garment; accordingly Thompson’s component 10 will fit wearers of different sizes differently such that the limitation is met for some wearer in some articulation configuration of some limbs), and to allow for ease of and rapid transition from a position or stance to another position or stance (Thompson teaches “so as to impart the ability to execute full range motion and/or movements” (para 3); Thompson’s component 10 is configured to allow for ease of transition from some arbitrary position/stance to another arbitrary position/stance (for example via slight movement) as well as rapid transition therebetween (for example via slight movement).

Regarding claim 2:
Thompson teaches the kimono component according to claim 1, as set forth above.
Thompson further teaches wherein a cut and shape of the kimono provides for compliance with said one or more pre-determined articulations of the limbs of a user.
(Insofar as Thompson teaches “It is commonly understood that the kimono, a Japanese traditional garment, has been adapted for the practice of martial arts to fit the martial artisan in such a manner so as to impart the ability to execute full range motion and/or movements”; paragraph 3; Thompson teaches a cut and shape of the kimono provides for compliance with said articulations; wherein “cut” is “The shape to which, or style in which a thing is cut; fashion, shape (of clothes…etc.)” (Oxford English Dictionary, 2nd edition, 1989, definition 17.a.))

Regarding claim 3:
Thompson teaches the kimono component according to claim 2, as set forth above.
Thompson further teaches wherein the cut and the shape of the kimono component is provided so as to conform the kimono component with a limb of a user during articulation of the limbs.
(Insofar as Thompson teaches “It is commonly understood that the kimono, a Japanese traditional garment, has been adapted for the practice of martial arts to fit the martial artisan in such a manner so as to impart the ability to execute full range motion and/or movements”; paragraph 3; Thompson teaches the claimed limitations the cut and shape is provided so as to conform with a limb of a user during some state of articulation of the limbs)
Regarding claim 4:
Thompson teaches the kimono component according to claim 2, as set forth above.
Thompson further teaches wherein the cut and the shape of the kimono component is in at least two dimensions (2D).
(The fashion and shape of the component are such the component is configured to accommodate a three-dimensional object (i.e. a body of a wearer); thus the cut and shape is in three dimensions.)

Regarding claim 5:
Thompson teaches the kimono component according to claim 2, as set forth above.
Thompson further teaches wherein the cut and the shape of the kimono component is in three dimensions (3D).
(The fashion and shape of the component are such the component is configured to accommodate a three-dimensional object (i.e. a body of a wearer); thus the cut and shape is in three dimensions.)

Regarding claim 6:
Thompson teaches the kimono component according to claim 2, as set forth above.
Thompson further teaches wherein the kimono component is a kimono jacket (“10 kimono jacket”; paragraph 39) including sleeves (“14, 16 sleeves”; paragraph 39).

Regarding claim 11:
Thompson teaches the kimono component according to claim 6, as set forth above.
Thompson further teaches wherein the kimono jacket is cut and shaped such that a central axis of the sleeves of the kimono jacket in a frontal plane extends in a downward direction in a lateral outward direction.
(Insofar as the kimono jacket of Thompson is capable of accommodating “full range motion and/or movements” (paragraph 3), it is cut and shaped such that a central axis of the sleeves of the kimono jacket in a frontal plane extends in a downward direction in a lateral outward direction in some configuration of a wearer’s motion and/or movement.)

Regarding claim 12:
Thompson teaches the kimono component according to claim 6, as set forth above.
Thompson further teaches wherein the kimono jacket is cut and shaped such that a central axis of the sleeves of the kimono jacket further extends in a direction forward in a sagittal plane.
(Insofar as the kimono jacket of Thompson is capable of accommodating “full range motion and/or movements” (paragraph 3), it is cut and shaped such that a central axis of the sleeves of the kimono jacket further extends in a direction forward in a sagittal plane in some configurations of a wearer’s motion and/or movement.)

Regarding claim 20:
Thompson teaches the kimono component according to claim 1, as set forth above.
Thompson further teaches wherein the kimono component includes an articulation portion configured to be disposed adjacent an articulation position of said limbs of the user so as to allow for ease of articulation of one of said limbs of the user.
(Insofar as the kimono jacket of Thompson is capable of accommodating “full range motion and/or movements” (paragraph 3), it comprises an articulation portion configured to be disposed adjacent an articulation position of said limbs of the user so as to allow for ease of articulation of one of said limbs of the user of some user so as to allow for ease of articulation of said limb.)

Regarding claim 34:
Thompson teaches the kimono component according to claim 1.
Thompson further teaches wherein the kimono component is formed from a material selected from the group including one or more of cotton, canvas, polyester, Lycra@, spandex, ballistic nylon, nylon, elastic, elastane fiber, rubber, TeflonR.
(Insofar as Thompson teaches “The 10 kimono jacket, 80, 164 kimono pants, and kits disclosed herein is made of materials and/or fabrics and/or fabric weaves and/or Japanese cotton weaves well known and readily available. Materials and fabrics may range from a wide variety of available materials and fabrics such as, without limitation, cotton, canvas, polyester, Lycra®, spandex, ballistic nylon, nylon, elastic, elastane fiber, rubber, Teflon®, and/or combinations thereof” (paragraph 50), Thompson teaches the claimed limitations.)

Regarding claim 35:
Thompson teaches the kimono component according to claim 1.
Thompson further teaches wherein said kimono contains one or more anti-grip reinforced panels (18, 20, 22, 28, 30, 32, 34, 36…interior anti-grip reinforcement panels”; paragraph 39) which pop-off or release from the grip of an opponent grabbing the kimono (“anti-grip reinforcement panels are capable of popping and/or releasing a grip of an opponent”; paragraph 8), wherein the kimono comprises: a kimono jacket (“10 kimono jacket”; paragraph 39) that is formed from a first material; the kimono jacket including right sleeve (one of “14, 16 sleeves”; paragraph 39) and right body (one of “150, 152 sides”; paragraph 39) portions; the kimono further including left sleeve (the other of one of “14, 16 sleeves”; paragraph 39) and left body portions (the other of “150, 152 sides”; paragraph 39) and a collar (“26 collar area”; paragraph 40); the collar extending upwardly from upper ends of each of the left and right sleeves; the right body portion includes an inner flap (see annotated Figs. 1A and B – a below) and the left body portion includes an outer flap (see annotated Figs. 1A and B – a below); each body portion includes a lapel (see annotated Figs. 1A and B – a below) which is contiguous with the collar; the lapels extending downwardly from the collar toward the bottom of the kimono jacket; wherein the lapel and inner flap of the right body portion extends under the lapel of the left body portion toward a left side of the wearer of the kimono jacket and the lapel and the outer flap of the left body portion extends over the inner flap of the right body portion and extends toward a right side of the wearer of the kimono jacket; and the lapels and body portions are configured to be kept in place by a martial arts belt (insofar as Thompson teaches “A cloth belt is worn over the gi, both to keep the jacket of the kimono closed”; paragraph 3 and “The 10 kimono jacket disclosed herein may be provided as a kit. Such kits comprise the 10 kimono jacket and 80, 164 kimono pants and/or other gear pertaining to the self-defense martial arts field such as, without limitation, a belt,”; paragraph 47, Thompson teaches the portions are configured to be kept in place by at least some martial arts belt); one or more anti-grip reinforcement panels affixed to an inside surface of the interior (“interior”; paragraph 39) of the kimono; and wherein the one or more anti-grip reinforcement panels provides a sufficient popping-off tactile sensation or release of grip of an opponent grabbing the reinforced anti-grip martial arts kimono (“anti-grip reinforcement panels are capable of popping and/or releasing a grip of an opponent”; paragraph 8) during the practice of martial arts.

    PNG
    media_image1.png
    843
    750
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over [Thompson, US 2016/0143374] in view of [Inman, US 1,177,952].

Regarding claim 21:
Thompson teaches the kimono component according to claim 20, as set forth above.
Thompson does not expressly teach wherein the articulation portion is provided by a plurality of pleats or darts, and wherein the plurality of pleats or darts is formed from a fabric material.
However, Inman teaches (Figs. 1-4) a jacket (“coat”; page 1, line 46) appropriate for at least some martial arts, wherein an articulation portion (“sleeve of the coat…numeral 4”; page 1, lines 66-67) is provided by a plurality of pleats or darts (“plaits are formed in the inner half or section of each sleeve of the coat between the arm pit and the elbow”; page 1, lines 77-79), and wherein the plurality of pleats or darts is formed from a fabric material (“material of the inner section of each sleeve, is folded to form plaits indicated by the numeral 6…plaits are stitched…lines of stitching…passing through the said body of the cloth”; page 1, lines 88-102).  Inman further teaches “when the wearer of the coat raises his arms or moves them forwardly or, in fact, makes any other movement which in the use by the wearer of the ordinary coat would be more or less interfered with, the plaits in the back or in the sleeves, or in both the back and sleeves, will open in the manner illustrated in Fig. 4 of the drawings, thereby permitting the garment to expand in such manner as to insure against interference with freedom of motion” (page 2, lines 18-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the kimono component of Thompson such that its articulation portion is provided by a plurality of pleats or darts, and wherein the plurality of pleats or darts is formed from a fabric material, as in Inman, in order to permit the garment to expand in such manner as to insure against interference with freedom of motion while the wearer of the jacket raises his arms or moves them forwardly or makes any other movement which in the use by the wearer of the ordinary coat would be more or less interfered with, as taught by Inman (page 2, lines 18-29).


Regarding claim 26:
Thompson teaches the kimono component according to claim 1, as set forth above.
Thompson further teaches wherein the kimono component is a kimono jacket and the kimono jacket includes an articulation portion configured to be disposed adjacent an elbow of the user so as to allow for ease of articulation of an arm of the user in two or more dimensions
(Insofar as Thompson teaches “It is commonly understood that the kimono, a Japanese traditional garment, has been adapted for the practice of martial arts to fit the martial artisan in such a manner so as to impart the ability to execute full range motion and/or movements”; paragraph 3, Thompson teaches an articulation portion configured to be disposed adjacent an elbow of the user so as to allow for ease of articulation of an arm of the user in two or more dimensions)
Thompson does not expressly teach wherein the articulation portion is provided by a plurality of pleats or darts, and wherein the plurality of pleats or darts is formed from a fabric material.
However, Inman teaches (Figs. 1-4) a jacket (“coat”; page 1, line 46) appropriate for at least some martial arts, wherein an articulation portion (“sleeve of the coat…numeral 4”; page 1, lines 66-67) is provided by a plurality of pleats or darts (“plaits are formed in the inner half or section of each sleeve of the coat between the arm pit and the elbow”; page 1, lines 77-79), and wherein the plurality of pleats or darts is formed from a fabric material (“material of the inner section of each sleeve, is folded to form plaits indicated by the numeral 6…plaits are stitched…lines of stitching…passing through the said body of the cloth”; page 1, lines 88-102).  Inman further teaches “when the wearer of the coat raises his arms or moves them forwardly or, in fact, makes any other movement which in the use by the wearer of the ordinary coat would be more or less interfered with, the plaits in the back or in the sleeves, or in both the back and sleeves, will open in the manner illustrated in Fig. 4 of the drawings, thereby permitting the garment to expand in such manner as to insure against interference with freedom of motion” (page 2, lines 18-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the kimono component of Thompson such that its articulation portion is provided by a plurality of pleats or darts, and wherein the plurality of pleats or darts is formed from a fabric material, as in Inman, in order to permit the garment to expand in such manner as to insure against interference with freedom of motion while the wearer of the jacket raises his arms or moves them forwardly or makes any other movement which in the use by the wearer of the ordinary coat would be more or less interfered with, as taught by Inman (page 2, lines 18-29).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732